Citation Nr: 1210920	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  02-20 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a psychiatric disability.

2.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from June 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded these matters in June 2005 for additional development. 

The Veteran was scheduled for a February 2007 RO hearing.  However, he requested that the RO reschedule the hearing.  Thereafter, the Veteran was scheduled for a July 2007 hearing, which he also cancelled.  Neither he nor his representative have requested that the hearing be rescheduled and his request for a hearing is therefore, deemed withdrawn.

The issue of entitlement to a rating in excess of 10 percent for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The Veteran's service-connected erectile dysfunction is not shown to include deformity of the penis with loss of erectile power. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2003 letter, the March 2004 statement of the case, a June 2005 letter, a June 2006 letter, and February 2009 and September 2009 supplement statements of the case.  The Board also notes that in the June 2006 letter, the Veteran was requested to submit separate VA form 21-4142 for each doctor who had treated him.  However, no response was received from the Veteran.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained two examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When  a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran claims entitlement to an initial compensable rating for his service-connected erectile dysfunction.  The RO has rated the Veteran's service-connected erectile dysfunction under Diagnostic Code 7522.  38 C.F.R. § 4.115b (2011).  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2011).  In every instance where the Rating Schedule does not provide a compensable percentage rating for a Diagnostic Code, a 0 percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21 (2011). 

A July 2003 VA genitourinary examination report shows that on physical examination the penis was normal, with no masses and no deformities.  The Veteran was diagnosed with a history of erectile dysfunction and was unable to penetrate or ejaculate. 

A November 2007 VA genitourinary examination report shows that the Veteran claimed that when trying to have sexual intercourse he lost the erection and could not finish the act.  Physical examination of the penis was noted as normal.  The diagnosis was erectile dysfunction.  

In this case, as there is an absence of objective medical evidence of any penile deformity, the Board finds that a compensable rating is not warranted for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a 0 percent rating is proper.  38 C.F.R. § 4.31 (2011). 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's service-connected erectile dysfunction been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for this issue. Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not show that the Veteran was hospitalized for his service-connected erectile dysfunction.  There is no objective evidence revealing that his service-connected erectile dysfunction alone caused marked interference with.  In this case, the Board finds that schedular criteria are adequate to rate the Veteran's service-connected erectile dysfunction under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that there is no basis for any staged ratings, and an initial compensable rating for erectile dysfunction must be denied for the entire period under consideration.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against an initial compensable rating for erectile dysfunction, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for a higher rating for a psychiatric disability.

The Veteran last underwent a VA examination to address the severity of his service-connected psychiatric disability in October 2007, more than four years ago.  Therefore, to ensure that the record contains evidence indicating the current severity of the Veteran's service-connected psychiatric disability, a more contemporaneous examination is needed, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to scheduling the above examination, all outstanding medical records from the San Juan, Puerto Rico VA Medical Center (VAMC), dated from April 2009 to the present should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611   (1992). 

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain from the San Juan VAMC all outstanding medical records pertaining to the treatment of any psychiatric disorder from April 2009 to the present. 

2.  After completing the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability..

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


